Citation Nr: 0329811
Decision Date: 10/30/03	Archive Date: 01/21/04

Citation Nr: 0329811	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-08 250	)	DATE OCT 30, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left trigeminal neuropathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel






VACATUR

The veteran had active military service from August 1971 to 
August 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a decision dated June 11, 2003, the Board denied the 
veteran's claim of entitlement to an initial evaluation in 
excess of 10 percent for trigeminal neuropathy.  In July 2003 
the veteran's representative submitted a motion to vacate the 
Board's decision.  He pointed out that the incorrect name and 
claim number appeared on pages two through ten of the 
decision issued to the veteran.  He also reiterated arguments 
made in the March 2003 informal hearing presentation.

The VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion.  38 C.F.R. § 20.904(a) (2002).  The Board agrees that 
the June 2003 decision should be vacated.  A separate 
decision will be entered addressing the issue on appeal.


ORDER

The Board's decision of June 11, 2003, is vacated.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0312470	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left trigeminal neuropathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the veteran has alleged that excessive 
tearing of his eye, chronic sinus infections, balance 
problems, hearing loss in the left ear, bone loss in the 
upper jaw, and arthritis are all due to the August 1995 tooth 
extraction which is the underlying cause of his neuropathy.  
As none of these issues have been adjudicated by the RO, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Any neuralgia of the veteran's left trigeminal nerve does 
not more nearly approximate severe incomplete paralysis of 
the nerve than moderate incomplete paralysis of the nerve.


CONCLUSION OF LAW

A rating in excess of 10 percent for left trigeminal 
neuropathy is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, 
Diagnostic Code 8205 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disability at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Review of the record indicates that the veteran underwent 
extraction of a tooth at a VA medical center in August 1995.  
In September 1995 the extraction site was noted to be healing 
well.  In October 1995 the veteran reported that he had 
received private treatment for a dry socket and that he did 
not care to have any more teeth pulled.  The veteran 
subsequently underwent a procedure to remove a retained root.  
A December 1995 examination report from Centa Medical Group 
shows that there was no antral fistula at the site of the 
extracted tooth.  There was no swelling, redness or sign of 
pus around the gum.  

Private treatment notes dated from November 1996 to February 
1997 show the veteran's report of a tooth extraction followed 
by a sinus infection.  The provider noted that the veteran 
had later undergone the extraction of two adjacent teeth.  In 
February 1997 the veteran presented with pain and complained 
of bloody discharge from his sinuses.  

A VA outpatient treatment note shows that in December 1997 
the veteran complained of pain in the left side of his face, 
radiating into his jaw and neck.  He reported that his pain 
was not controlled with Vicodin.  He was referred to 
neurology.  A January 1998 neurology note reflects the 
veteran's complaints of pain in the left side of his face, 
throbbing and blurred vision.  He denied that previously 
prescribed medications relieved his pain.  The impression was 
trigeminal neuralgia.

Benefits pursuant to 38 U.S.C. § 1151, for left trigeminal 
neuropathy were granted in February 1999.  The RO determined 
that the veteran's neuropathy was 10 percent disabling 
pursuant to the diagnostic code for trigeminal neuropathy, 
and the veteran appealed from that decision.  

An August 1999 VA outpatient treatment note indicates that 
the veteran felt great.  He denied headaches and visual 
problems.

A VA neurological examination was conducted in June 2000.  
The veteran complained of tremor and pain on the left side of 
his face following a tooth extraction.  He reported that he 
developed intense pain that eventually subsided with pain 
medication.  Neurological examination revealed good strength 
throughout, with normal deep tendon reflexes.  The cranial 
nerves were normal, including the facial nerve and the 
trigeminal nerve.  Corneal reflexes were good, and 
masticatory muscles were deemed to be okay.  There were no 
visual defects.  The impression was trigeminal neuralgia 
under partial control with Tegretol.

Records from the veteran's private general practitioner for 
the period from February to May 2001 show that the veteran 
continued to take medication for pain.  In March 2001 he 
complained of face pain.  In April 2001 the physician 
indicated that the veteran had some puffiness around his eyes 
and that he continued to have pain.  

In an August 2001 statement, the veteran indicated that he 
wished the evaluation for his trigeminal neuralgia to be 
increased.  He indicated that his diet and activities had 
been restricted.  He complained of frequent dizzy spells and 
blurred vision.

At a VA dental examination in August 2001 the veteran 
reported symptoms which he believed to be due to 
complications from the tooth extraction in 1995.  Those 
problems included pain involving the left side of his face 
and head which radiated to his left arm and leg, periodic 
swelling beneath his left eye, pain in the left hard palate 
and maxillary edentulous ridge, discharge from his left eye, 
pain radiating to his left ear, paresthesia over the left 
cheek, cheek biting on the left side and the tendency for 
food to fall out of his mouth on the left side.  The veteran 
claimed that he developed such complications following the 
extraction of a tooth in 1995, due to a retained root.  The 
examiner indicated that he did not feel qualified to address 
the veteran's claim based on the available evidence.  He 
recommended that an oral or maxillofacial surgeon examine the 
veteran.

The veteran was afforded a VA neurological examination in 
September 2001.  He complained of pain in the left jaw that 
radiated to the back of his head.  He reported numbness in 
the left face, twitching and tremor.  He denied numbness on 
the other side of his face, trouble chewing except for pain, 
weakness while chewing, trouble with his left ear, hearing, 
tinnitus, dysarthria, dysphasia, diplopia or dizziness.  
Examination of the cranial nerves revealed nonspecific 
numbness of the left face in a patchy distribution 
inconsistent with any cranial nerve distribution.  There was 
normal sensation of the inner aspect of the left cheek.  
There was no evidence of facial paralysis.  The cranial 
nerves were intact.  The examiner noted that the veteran had 
very poor dental hygiene secondary to the veteran's failure 
to brush his teeth.  He also noted that there were many 
pieces of residual food between the veteran's teeth.  

The impression was history of dental extraction with 
nonspecific numbness of the left side of the face and pain in 
the left jaw.  The examiner noted that there was no evidence 
of cranial nerve compromise and that all cranial nerves were 
normal.  He concluded that the numbness on the left side of 
the veteran's face was of no clinical significance, and 
pointed out that the veteran had normal sensation on the 
inner aspect of his left cheek.  He explained that if the 
veteran had trigeminal nerve compromise he would have been 
having left-sided weakness of the chewing muscle and left 
paralysis.  He opined that the veteran had no cranial nerve 
compromise secondary to the dental extraction.  With respect 
to the veteran's complaints of pain in his left jaw, the 
examiner opined that such symptoms resulted from poor dental 
hygiene rather than the dental extraction.




II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto and RO correspondence and other contact 
between the veteran's representative and the RO, the veteran 
has been informed of the requirements for the benefits sought 
on appeal, the evidence considered by the RO, the reasons for 
its determinations, the evidence and information necessary to 
substantiate his claim, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA and private records pertaining to the 1995 dental 
extraction have been associated with the record.  The RO has 
obtained all records identified by the veteran pertaining to 
this claim.  The veteran has also been provided with 
appropriate VA examinations.  The veteran was scheduled for a 
hearing in February 2003 but he cancelled the hearing and did 
not request that it be rescheduled.  Neither the veteran nor 
his representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such available 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2002).

Neuralgia, cranial or peripheral, characterized usually by 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux or trifacial neuralgia may be rated up to complete 
paralysis of the affected nerve.  38 C.F.R. § 4.124 (2002).

Neuralgia of the fifth (trigeminal) cranial nerve is rated as 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8405.  
Complete paralysis of the fifth cranial nerve is rated as 50 
percent disabling.  Severe incomplete paralysis is rated as 
30 percent disabling.  Moderate incomplete paralysis is rated 
as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8205 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Based on a review of the evidence of record, the Board 
concludes that a rating in excess of 10 percent for the 
veteran's trigeminal neuropathy is not warranted.  In this 
regard, the Board recognizes that the veteran complains of 
decreased sensation and pain.  Records from his private 
physician document his complaints of pain and the 
prescription of medication to relieve that pain, but they do 
not attribute the symptoms to trigeminal neuropathy.  The 
January 1998 VA outpatient record does indicate that the 
veteran had trigeminal neuralgia, but detailed findings upon 
which to conclude that the disability more nearly 
approximates severe than moderate incomplete paralysis of the 
nerve were not reported.  

At the June 2000 examination, the trigeminal nerve was found 
to be normal and the neuralgia was considered to be under 
partial control with medication.  On examination in September 
2001, the veteran was found to have only nonspecific numbness 
of the left face, and the examiner concluded that it was of 
no clinical significance.  He indicated that the veteran did 
not manifest signs of trigeminal nerve compromise and 
supported this conclusion.  With regard to the veteran's 
complaints of pain in his left jaw, the examiner opined that 
such symptomatology was due to poor dental hygiene and not 
any neurological disorder.  

The current rating assigned to the veteran's trigeminal 
neuropathy contemplates moderate incomplete paralysis.  As 
discussed above, none of the medical evidence provides a 
reasonable basis for concluding that the disability, if 
present, more nearly approximates the severe incomplete 
paralysis required for a higher evaluation.

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required hospitalization for the disability.  
In addition, the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

